Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 1 of 26




                 EXHIBIT D
Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 2 of 26
Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 3 of 26
Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 4 of 26




                                         Table of Contents


    Executive Summary .................................................................................................... 3
    This summary provides an overview of the ELAP program.


    The Claims Cycle .......................................................................................................... 4
    Documents the claim's process and lifecycle from the moment the patient receives care to the
    provider receiving payment.


    Audit Package .............................................................................................................. 5
    This section provides details on the correspondence provided in the audit package including:
    the Participant Notification letter, Explanation of Benefits, Notice of Adverse Benefits, and the
    audit sheet. A sample of each document is provided. In addition, a sample of each audit type
    (Medicare and Cost to Charge) is provided.


        Participant Notification Letter ................................................................................. 6
        Explanation of Benefits ........................................................................................... 7
        Notice of Adverse Benefits ...................................................................................... 8
       Sample Medicare Audit ........................ ................................................................. 11
       Sample Cost-to-Charge Audit ................................................................................. 12


    Appeals Process......................................................................................................... 13
    Providers may appeal to the Plan if they disagree with a benefits determination. This section
    outlines the appeals process and guidelines a provider must follow.

    Balance Billing ........................................................................................................... 14
    This section details the balance bill process, provides contact information for members
    receiving balance bills, and offers sample documents that members are required to sign if
    they receive a balance bill.


       Balance Bill Fax Cover Page .................................................................................... 15
       Attorney Client Representation Agreement .......................................................... 16
       HIPAA Release Form .............................................................................................. 19


    Client Reporting ........................................................................................................ 20
    Sample of monthly report provided to the group.

    Frequently Asked Questions . ..................................................................................... 23
    A list of frequently asked questions has been compiled here to help guide members through
    common questions on topics such as upfront payments, balance billing, etc.
             Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 5 of 26




ELAP Services works with your company to rewrite your Plan and create specific language for reimbursement
of hospital or facility claims based on their actual cost to deliver a service, not the inflated billed charges.
ELAP then acts as co-fiduciary t o your Plan, ensuring that Plan dollars are spent with the same rational business principles
that you apply to other aspects of your business. Each eligible claim is sent to ELAP by your TPA, audited, and paid per th e
Plan limits. In th e event of provider pushback on payment, ELAP handles all appeals and balance billing issues from start
to finish.

When an em ployee receives care at a facility such as a hospita l, ambulatory surgery center, or skilled nursing center, the
bill is sent to HAP for auditing. During th e ELAP audit process, each bill is reviewed line by line and repriced according to
the metrics set out in your Plan Document. The amount the Plan will reimburse for services is referred to as the Allowable
Claim Limit (ACL). The difference between the billed charges and the ACL is referred to as denied charges. Once the claim
has been audited, it is returned to your TPA for payment to the provider.

After each audit, an 'audit package' is sent to both the member and the provider along with payment by your TPA. The
member audit package contains t wo documents; the Participant Notification letter (sample on page 6) alerting the
member that their claim has been audited, and the Explanation of Benefits (sample on page 7) detailing the member's
out-of-pocket responsibility. The provider audit package also contains two documents in addition to payment; the Notice
of Adverse Benefits letter (sample on page 8) explaining why certain charges were denied and detaili ng the provider's
appea l rights and process, as well as a copy of the completed audit sheet. (sample on page 13)

Providers have the right to appeal to th e Plan in the event that they disagree with reimbursement or other Plan decisions.
Typically, the provider will appeal directly to HAP. All provider appeals are handled directly by ELAP Services, who will
review the appea l according to ERISA guidelines. In the event that an additional payment is warranted, the Plan will be
notified and the payment will be processed by your TPA.

While the majority of payments are accepted by the provider, members may receive a balance bill for the denied charges.
Members receiving a balance bill should forward each bill to HAP Services as soon as possible at
balancebills@elapservices.com for defense. A claims examiner and attorney will be assigned to each claim. Members are
responsible for paying any out-of-pocket responsibility and should do so as soon as possible. In addition to this, members
will need to sign and return an Attorn ey Client Representation Agreement (sample on page 16) and HIPAA Release Form
(sample on page 19) before the attorney ca n begin to defend their case. ELAP provides this defense service at no cost
to the member. Frequently asked questions surrounding balance billing and out-of-pocket expenses can be found
on page 23 of thi s packet.

Finally, HAP Services provides your company with monthly reporting detailing the Plan expenses and savings
as well as a summary of balance bill and appeals information . An example of this report has been included.
These reports w ill give you full transparency, every month, on the performance of the Plan to ensure you
are getting optimal savings.

Thank you for choosing ELAP Services! We look forward to working with
you. If you have any questions, please contact your Client Relationship
Manager.
        Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 6 of 26




                                      ELAP Services will only be involved in facility claims received from a provider; this
                                   could include hospitals, ambulatory surgery centers, skilled nursing care and dialysis
                                centers. All member claims are submitted to your TPA who determines which claims should
                           be sent to ELAP. Claims such as a visit to your primary care doctor, dentist, or eye doctor do
                        not go through the ELAP audit program and are processed by your TPA without any involvement
                   from ELAP.

         When a member visits a hospital or other provider they will send the claim to your TPA who will determine its
    eligibility and then forward the bill on to ELAP. ELAP will audit the claim for billing accuracy and compliance and
 reprice the claim according to the ACL established in your Plan Document.

The ACL, or maximum reimbursement allowed by your Plan, is determined based on the higher of the Medicare
reimbursement rate plus an additional profit margin or, if available, the actual department specific costs reported by the
provider to the Center for Medicare and Medicaid Services plus an additional profit margin. By comparing both methods
of reimbursement to determine payment, your Plan is ensuring that the provider is being fairly reimbursed for services
they performed to both cover costs and provide a reasonable profit.

Audited claims are then sent back to your TPA who pays the provider. The provider also receives information regarding
reimbursement, any denied charges, and rights to appeal under the Department of Labor guidelines.




     Patient Receives              TPA Receives Claim t::::=:;::==========~~                           Provider Receives
      Primary Care                  and Pays Provider                                                      Payment




    MEMBER                               TPA                             ELAP                         PROVIDER


     Patient Receives                 TPA Receives
         Hospital/                     Claim and
       Facility Care


    Member Receives
                                                                                                       Provider Receives
     Notification of
                                                                                                           Payment
    Completed Audit                     Member
         Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 7 of 26




your TPA will send correspondence to both the member and the provider after the completion of an audit. The member
receives the Participant Notification letter and an Explanation of Benefits. The provider receives a Notice of Adverse
Benefits letter and a copy of the completed Audit Sheet.

A sample of the Participant Notification Letter, Explanation of Benefits, Notice of Adverse Benefits Letter, as well as a
sample audit are included in this packet for your reference. Below is a brief description of each letter.




PARTICIPANT NOTIFICATION                        SENT TO THE MEMBER

The Participant Notification letter is sent out to every member and/or dependent for which ELAP has audited a claim.
This letter serves as a notice to members and/or dependents that their claim has been audited and that the medical
provider could balance bill them for the difference between what the Plan paid and billed charges, and explains what to
do if this happens.




EXPLANATION OF BENEFITS                        SENT TO THE MEMBER

The Explanation of Benefits is sent to the member and details the following payment information:

   •    What has been paid by the Plan

   •    The excess (not paid) dollar amount noted in the ineligible column

   •    Patient responsibility amounts such as co-pays, deductibles or co-insurance




NOTICE OF ADVERSE BENEFITS                          SENT TO THE PROVIDER


The Notice of Adverse Benefits letter is sent to the provider and explains that the claim has been paid in
accordance with Plan limits.

This letter informs the medical provider of their rights to appeal under the Plan, as well as the requirements
for filing an appeal with ELAP Services.




AUDIT SHEET               SENT TO THE PROVIDER

The audit sheet details the denied charges of a claim.
             Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 8 of 26




                                                                                                                                    12/08/2014
                                                                                                                              To: Sample Patient
                                                                                                                                01 Sample Street
                                                                                                                       Chester Springs, PA 19425
                                                                                                                   Re: Sample Group (the "Plan")
                                                                                                                                 Sample Hospital
                                                                                                       Date(s) of Service Beginning: 10/27/2014


                           IMPORTANT NOT ICE FROM YOUR PLAN ADMINISTRATOR



DEAR SAMPLE PATI ENT:
In accordance with the provisions of the Plan, this letter is to explain the benefit determination fo r your claim, shown above, and to
give you some very important information about the Plan provisions and follow up procedures.
VERY SIMPLY STATED ...
   •         The Plan audited your claim and paid only the amount of benefits covered by the Plan.
   •         The Plan did not pay the full billed amount.
   •         The medical provider could bill you for the balance of the invoice rather than file an appeal with your Plan.


If you receive a balance bill, please contact ElAP Services immediately for assistance. Your Plan and ELAP Services will arrange for
your legal defense, at no cost to you. Thus, your ongoing involvement will be limited.

PLEASE CONTACT :
             ELAP Services, LLC
       Q2    1550 Liberty Ridge, Suite 330   I   Wayne, PA 19087
       ~ Customer Service: (610) 321-1008          I   Toll Free (leave a message for call back): (800) 977-7381
       t!t   888- 560-2447
       @     balancebills@elapservices.com


The audit revealed that certain charges exceeded the Plan's Allowable Claim Limits and t hus were not paid. Please find the excess
(not paid) dollar amount on the Explanation of Benefits (EOB) enclosed, in the "ineligible" column.
Please understand that you may owe some amount to the medical provider for normal out-of-pocket expenses under the Plan, such
as deductibles and copayments. These amounts are due and payable by you. Legal defense against collection efforts is for amounts
that exceed the Allowable Claim Limits ("ineligible" amount on enclosed EOB).
Your Plan Administrator (Employer) has a fiduciary duty to assess the accuracy and reasonableness of billed charges, to ensure that
benefit dollars are spent in the most cost-effective manner for all Plan participants. The audits protect not only your health Plan, they
will also protect you, as a healthcare consumer, and will result in savings to both you and the Plan.
Your healthcare provider has received complete, detailed resu lts of the audit and has been afforded full rights of appeal in
accordance with the provisions of the Plan. In return for those rights, the provider must agree that it will not pursue collection of
amounts denied under the Claim Review and Audit Program from you. You also have full rights for appeal of the Allowable Claim
Limits determination. Please refer to your Summary Plan Description for the Plan's procedures for appeals.
Should you have any questions regarding this notice or the amount you owe to the medical provider, please feel free to contact your
TPA at (484) 555-1212.
Very truly yours,
Claims Department
               Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 9 of 26



                                                                                           Sample Explanation of Benefits




 EXPLANATION OF BENEFITS                                                                                                                         Group# xxxxxxxxxx
 THIS IS NOT A BILL                                                                                                                                  Date
                                                                                                                                              Employee John Green
 John Green                                                                                                                                       Pa ti ent John Green
 4251 Chestnut Street                                                                                                                      Participant ID xxxxx-xxx-xxxx
 Boston, MA 15647                                                                                                                                  EOB# xxxxx


                                                         Charges                                                                                    % Plan        Benefit
       Provider               Date of Service           Submitted          Ineligible       Code       Discount       Copay      Deductible          Pays         Payable

 Chestnut Hospita l         3/14/14-3/16/14               $4,876.00         $2,890.00          1                        $300                         70%         $1,390.20

                                  The percentage(s) payab le or any patient deductible(s) or co-pay(s) has been applied
                                      in accordance with the schedule of benefits in the Summary Pl an Description.

········· ·· ·· ······ ······• ·•· ······································ · EXPLANATION OF (CODE) ·· ···· ···· ····· ········ ·· ··· ······· ···· ···· · ·······················

                                    1: These charges exceed the Pl an's Allowable Claim Limit; t herefore, t he charges
                                   have been denied as stated in th e exclusions and limitations in your Summ ary Plan
                                       Description. Appeal rights under this Plan also apply to providers of Service.
                                                                   SEE BACK FOR APPEAL PROCESS


 SUMMARY OF SUBMITTED CHARGES                                                                                          Ineligible Charges                        $2,890.00
 Total Submitted Charges                             $4,876.00                                                         Deductible
 Tota l Benefits Paid (by plan)                      $1,390.20                                                         Co-Pay                                       $300.00
 Total Discount                                                                                                        Patient 's Co-Insurance                      $295.80
 Other Insurance Carrier Payment                                                                                       Total Due to Provider                        $595.80
                                                                                                                       (by member)
         Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 10 of 26




                                                                                                                              12/12/2014
                                                                                                          To: Manager, Patient Accounts
                                                                                                                         01 Sample Street
                                                                                                               Chester Springs, PA 19425
                                                                                                          Re: Sample Group (the "Plan")
                                                                                                             Sample Hospital - Account#
                                                                                                Date(s) of Service Beginni ng: 10/27/2014




   DEAR PAT IENT ACCOUNTS MANAGER:

This notice is being provided to you as Notice of Adverse Benefit Determination for the above-referenced claim(s), and you r rights
under the Plan.
The Plan covering the patient is a self-funded welfare benefit plan as defined under the Employee Retirement Income Security Act
of 1974, as amended (ERISA), and complies with all federal laws that govern such plans. You submitted a claim for payment amount
of $2,108.10. For the reasons set forth below, the Plan Administrator has determined that certain charges in t he amount of $737.84
must be denied in accordance with the terms of the Claim Review and Audit Program provisions of the Plan.

SPEC I FI C PLAN PROV I SI ONS
The Plan provision that is the basis for this claim determination may be found in the Summary Plan Description under the heading,
"Claim Review and Audit Program". This provision limits covered expenses under the Plan to those within the "Allowable Claim Limits".
"Allowable Claim Limits" means the charges for services and supplies included as covered medical expenses under the Plan which
are medically necessary for the care and treatment of illness or injury, but only to the extent that such fees are within the limits and
allowances identified in the Summary Plan Description Schedule of Benefits for certain treatment types, services and supplies.

SPEC I FI C REASONS FOR DEN I A L
A comprehensive bill review has been performed on this claim(s). The enclosed audit report lists, in detail, th e charges that are
being denied due to apparent billing errors or charges which exceed this Plan's Allowable Claim Limits. The Allowable Claim Limits
represent the Plan's internal rules, guidelines and protocols relied upon in the determination.

YOUR APPEA L RI GHTS
ERISA provides for a Plan participant to appeal a denial of benefits under the Plan, and the participant has been so informed. In
an effort to protect the Plan participant and fairly resolve any dispute of a benefit denial, this Plan also allows for a provider of
service, as an Authorized Representative, to have full appeal rights in addition to those rights afforded by law to a participant.
When you, as the provider of service, exercise your right of appeal under the terms of this Plan, you are agreeing to the terms and
conditions through which this right is granted, including your agreement to pursue recovery of certai n denied expenses directly from
the Plan and waiving any right to recover those certain expenses from the Plan participant. In return for this agreement, you will
be accorded the same rights that are accorded under the Plan to a Plan participant. The Plan provision allowing for your appeal, in
pertinent part, is explained below.

      PROV I DER OF SERV I CE APPEA L RI G HTS
      A claimant may appoint the provider of service as the Authorized Representative with full authority to act on his or her behalf
      in the appeal of a denied claim. An assignment of benefits by a claimant to aprovider of service will not constitute appointment
      of that provider as an Authorized Representative. However, in an effort to ensure a full and fair review of the denied claim, and
      as a courtesy to a provider of service that is not an Authorized Representative, the Plan will consider an appeal received from
      the provider in the same manner as a claimant's appeal, and will respond to the provider and the claimant with the results
      of the review accordingly. Any such appeal from a provider of service must be made within the time limits and under the
      conditions for filing an appeal in accordance with the Plan provisions. Providers requesting such appeal rights under the Plan
      must agree to pursue reimbursement for covered medical expenses directly from the Plan, waiving any right to recover such
      expenses from the claimant, and comply with the conditions of the sections related to appeals.
         Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 11 of 26


      For purposes of this section, the provider's waiver to pursue covered medical expenses does not Include the following
      amounts, which will be the responsibi lity of the claimant:
         •   Deductibles
         •   Copayments
         •   Coinsurance
         •   Penalties for failure to comply with the terms of t he Plan
         •   Charges for services and supplies w hich are not included for coverage under the Plan, and
         •   Amounts which are in excess of any stated Plan maximums or limits'
      "'Note: this does not apply to amounts found to be in excess of Allowable Claim Limits, as defined in the Summary Plan Description
      section, "Claim Review and Audit Program". The provider is agreeing to waive the right to balance bill for these amounts.
      Also, for purposes of this provision, if a provider indicates on a Form UB or on a Form HCFA (or similar claim form) that the provider
      has an assignment of benefits, then the Plan will require no further evidence that benefits are legally assigned to that provider.
      Contact the Claims Administrator or the Plan Administrator for additional information regarding provider of service appeals.
REQU I REMENTS FOR I NTERNAL APPEAL
 1. You may appeal this benefit denial to t he named fiduciary of the Plan by filing a request for review under the Plan's procedures
    and as described below.
 2.   You must file your request for review within 180 days of the date you receive this Notice of Adverse Benefit Determination by
      submitting a written request for review by hand, or by first-class mail, to:
      Appea ls, Claims Department
      SampleTPA
      01 Sample Street
      City Name, State Zip Code
      Please note: Letters received by t he Plan must explicitly state that an appeal is being request ed, and must be accompanied by
      the info rmation and documentation necessary for a full and fair review.
 3.   You must include a statement in clear and concise terms of the reason or reasons for disagreement with the handling of the claim.
 4.   You must include any material or information that you have wh ich indicates that the expenses are covered under the Plan.
 5.   In co nnection with your appeal, you lD..lill; submit written comments, documents, records and other information relating to any
      denied or partially denied charge included in t his benefit denial. Failure to include any theories or facts in the appeal will result
      in those theories being deemed waived. In other words. you w ill lose the right t o later raise factual arguments and t heories
      which support this claim if you fail to include them in the appeal.

ADD I T I ONAL I NFORMAT I ON NECESSARY TO PERFECT YOUR CLAIM
For any cha rges excluded in t he calculation of Allowable Claim Limits, you will find an Adjustment Code explanation in the audit
review report. Follow ing is an explanation of what is required in order for you to perfect the claim for benefits for each
Adj ustment Code:
 1.   Adjustment Code 'C': Cost-to-charge ratio. Allowable Claim Limits have been determined by using the most recent
      departmental cost/charge ratios as reported to CMS by the provider plus an additional12%. Please submit
      documentation for any adjustment to the cost/charge ratio or actual cost to the provider for the service or supply.
 2.   Adjustment Code 'R': Reduced to 112% of Red book's Average Wholesale Price (AWP). Please submit
      documentation in support of a higher AWP.
 3.   Adjustment Code '1': Medical and Surgical Supplies, Implants, Devices. Please submit invoices, receipts, cost
      list s or other appropriate documentation to evidence the cost t o the provider.
 4.   Adjustment Code 'P': goth Percentile of the Physician's Fee Reference (PFR). Please submit documentation
      establi shing that the fee for the services does not exceed the 90th percentile for the services
      under the Physician's Fee Reference.
        Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 12 of 26

                                                  5. Adjustment Code 'M ': Medicare allowed amount. Allowable Claim Limits have
                                                     been determined by using the M edicare allowable amount for the claim plus an
                                                     additional 20%. Pl ease submit documentation t hat the charges do not exceed the
                                                     allowed amount under Medicare plus 20%.
                                           6. Adjustment Code 'A': Ancillary. Please submit documentation showing any variance
                                              which the Plan should consider as "industry standard".
                                     7. Adjustment Code 'U': Unbundled. Please submit documentation showing that the charges should
                                        not be included in a global procedure code and/or are not included in departmental charges.
                              8.   Adjustment Code 'E': Error in billing. Please submit documentation showing t hat these charges
                                   were not billed in error.
                   9. Adjustment Code 'Q': Quantity change. Pl ease submit documentation to support the quantity of items or
                      services billed w hich are not supported in the medical records .
     10. Adjustment Code 'N': Not able to identify or understand. Please submit information which will clearly identify the service or supply.


REVIEW IN THE EVENT OF ADVERSE BENEF IT DETERM I NAT I ON
When you fil e an appeal, as described above, the Plan Administrator will provide a full and fair review of this benefit denial
according to the Plan's procedures.
In the case of an adverse benefit determination on review, the Plan Administrator shall provide, on request and free of charge, access to,
and or copies of, documents, records, and other relevant information used in making the initial determination of Allowable Claim Limit.
The review will ta ke into account all comments, documents, records and other information submitted that directly and specifically
relates to the denied or partially denied charges set forth in the spreadsheet review. This would include any applicable physician
and nurse notes, logs, chart details, invoices, receipts, cost lists, statements, explanations and any similar information related
specifically and directly to each charge denied or partially denied and not submitted previously. The review on appeal w ill be a
"fresh" look at your claim without deference to this initial ben efit denial. It will be conducted by a person who was not involved in
this initial benefit denial, and who is not a subordinate of the individua l involved in this initial benefit denial.

T I ME PERIOD FOR DECIS I ON ON A REQUEST FOR REV I EW
The Plan will notify you of t he decision on your request for review w ithin a reasonable time but not later than 30 days after the Plan
receives your request for review.

DECISION ON APPEAL TO BE FINAL
Please note t hat this Plan contains provisions for an External Review following a fi nal internal adverse benefit determination.
External reviews are not, however, available for a denial, reduction, termination or refusal to provide payment for a benefit which
is based on a det ermination that an individual is not eligible under the Pian, or t he claim denial did not have a medica l component.
A medical component includes denials based upon the Plan's requirements for medical necessity, appropriateness, health care
setting, level of care, effectiveness of t he health care service or treatment requested, or a determination that a treatment is
experimental or investigational, or a rescission of coverage.
External review rights do not include denials that involve only contractual or legal interpretation without any use of medical
judgment. In these cases, no external review is available.
Failure by the Plan to follow the appeals procedures set forth in the Summary Plan Description may allow a claimant the right t o
an external review of an eligible claim denial without satisfaction of any further internal appeal requirement s. Please r efer t o the
Summary Plan Description for detailed information.
If, for any reason, you do not receive a written response to the appeal within th e appropriate time period set forth above, you may
assume that the appeal has been denied. The Plan Administrator 's decision on review will be final, binding and conclusive and will
be afforded the maximum deference permitted by law. All claim review procedures provided for in the Plan must be exhausted
before any legal action is brought. Any legal action for the recovery of any benefits must be commenced within one year after
the Plan's claim review procedures have been exhausted.
When the Plan's appeal procedures have been exhausted, you will have the right to bring a civil action under ERISA§ 502( a) if your
request for coverage or benefits is denied following review.
Pl ease contact the undersigned if you have any questions or require any additional information regarding the Plan provisions
applicable to this claim(s) and/or the co nditions under w hich these appeal rights are being granted.


Sincerely,
Claims Department
                  Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 13 of 26

                                                                                                           ~

                                                                                                               Sample Medicare Audit



       TPA                                               Audit Completion Date 11/14/2014
    Group Sample Group                                   Total Amount Billed            $1,602.00
   Claim #                                               Reduction                     $1,351.484
  Provider Sample Provider
                                                         Allowable Claim limit               $250.52
    Patient Sample Patient
   Pt Act#
       DOS
        NPI
 TPA X-Ref


                                                                                                              C-C/R     Medicare OPPS
  REV                                                    CPT/                                              Adjusted     Adjusted         Adj.
  Code              Item Description                     NDC          QTY     Total Charge     Cost Each   Allowance    Allowance       Code(s)   Cost Ratio

  0320             X-ray exam of foot                   73630             1       $475.00       $475.00         $0.00          $64.20     M        0.473820
  0450            Emergency dept visit                  99283             1     $1,127.00      $1,127.00        $0.00         $186.32     M        0.473820
                                        TOTAL                                   $1,602.00                       $0.00         $250.52

 CODES                                                                                                                                        REDUCTION
 M Allowable claim limit is Medicare allowed amount, in geographic region, plus 20%.                                                              $1,351.48
 " Cost to Charge is not applicable for this service.                                                                                       Total: $1,351.48

 MAIN DIAGNOSIS CODES
   924.3         Contusion of t oe
   E91.74
   E84.95
  ADMITTING
....                       DIAGNOSIS
     .......... .... ........                  CODE
                              ....................... ...... ..........
 MAIN PROCEDURE (OR CPT) CODES
               Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 14 of 26




                                                                   TPA                                                                     Audit Completion Date 11/19/2014
                                                                 Group Sample Group                                                        Total Amount Billed                 $15,020.00
                                                                Claim#                                                                     Reduction                           $10,976.54
                                                               Provider Sample Provider
                                                                                                                                           Allowable Claim Limit                 $4,043.46
                                                                Patient Sample Patient
                                                               Pt Act#
                                                                   DOS
                                                                    NPI
                                                              TPA X-Ref


                                 ADJUSTED DRG C-C/R ADJUSTED
                                  ALLOWANCE     ALLOWANCE                                                                             ADJ. CODE
Allowable Claim Limit            $3,839.84                     $4,043.46                       Adjustment code C was the basis of claim determination.
                                                                                               See adjustment codes at line level for additional information.

MED I CARE ALLOWANCE
DRG:                             775                            DRG Desc:                      VAGINAL DELIVERY W/0 COMPLICATING DIAGNOSES
Adjustment Code M Calculation                                   Medicare +20%

REV                                                                         CPT/                     Total                             C-C/R Adjusted           Adj.
Code                          Item Description                              NDC        QTY          Charge           Cost Each           Allowance             Code(s)         Cost Ratio

0110                  R&B - Private- General                                             1         $1,845.00          $1,845.00                  $979.10            c            0.473820
0110                  R&B - Private -General                                             1         $1,846.00          $1,846.00                  $979.63            c            0.473820
0250                   Pharmacy- General                                                 1            $48.00             $48.00                    $3.38            c            0.062945
0259                     Pharmacy - Other                                               16           $335.00             $20.94                   $23.62            c            0.062945
0272             Med/Surgical Supplies & Devices-                                        1            $48.00             $48.00                    $6.55            c            0.121917
                           Sterile Supply
0300                   Laboratory - General                                              2           $226.00             $113.00                   $8.56            c            0.033833
0301                  Laboratory - Chemistry                                             1           $564.00             $564.00                  $21.37            c            0.033833
0302                 Laboratory- Immunology                                              4           $808.00             $202.00                  $30.62            c            0.033833
0305                 Laboratory- Hematology                                              2           $870.00             $435.00                  $32.97            c            0.033833
0306          Laboratory- Bacteriology & Microbiology                                    1           $181.00             $181.00                   $6.86            c            0.033833
0636          Pharmacy - Ext of 025X - Drugs Requiring                                   3           $178.00              $59.33                  $12.55            c            0.062945
                          Detailed Coding
0722              Labor Room/Delivery- Delivery                                          1        $8,071.00           $8,071.00               $1,938.25             c            0.214420
                                                TOTAL                                            $15,020.00                                   $4,043.46

CODES                                                                                                                                                                    REDUCTION
C Reduced to allowable claim limit of 112% of department-specific cost-ratio, as reported to CMS                                                                               $10,976.54
                                                                                                                                                                      Total: $10,976.54

MAIN DIAGNOSIS CODES
 664.01        Del w 1 deg lacerat-del
655.81         Fetal abnorm NEC-deliver
V27.0          Deliver-single liveborn
V04.81         Vaccin for influenza
 V06.4         Vac-measle-mumps-rubella
 V06.1         Vaccination for DTP-DTaP
ADMITTING DIAGNOSIS CODE
 664.01        Del w 1 deg lacerat-del
··········································· ························ ································································ ···················· ··········· ············· ··
MA I N PROCEDURE (OR CPT) CODES
  75.69        Repair ob laceration NEC
 72.79         Vacuum extract del NEC
         Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 15 of 26




An appeal occurs when the provider disagrees with a benefit determination made by
their Plan.
When a benefit determination Is made by the Plan, the Plan issues a Notice of Adverse Benefit Determination
(NoABD) Jetter to the provider of service. This letter explains how the claim w as processed and if any portion of the
claim was denied, the reason for denial.

The NoABD advises th e provider how t o file an appeal w ith the Plan if they disagree w ith t he Plan's det ermination on th e
claim. From the dat e th e provider receives t he NoABD letter, th ey have 180 days t o file a fi rst level appeal t o the Pla n (or
directly t o ELAP services). By filing an appeal th e provider rescinds th eir right to ba lance bill the patient.

If a cl aim audited by ELAP is appea led, ELAP will respond to this first level appeal. If the appeal resu lts in an additional
allowance, additional money is sent t o th e provide r by the Plan. However, if t he appeal is denied, th e provider has th e
right to fi le a second level appeal. This second level appeal must be fil ed by t he provider wit hin 60 days of t he dat e t hey
received the determination from the first level appea l. ELAP will respond to this second level appeal. If it is det ermined
th at additional funds are due, additional money is sent to the provider by t he Plan.

All claim review procedures provided for in th e Plan must be exhaust ed before any legal action can be brought by t he
provider aga inst th e Plan. Any legal action for th e recove ry of any benefits must be commenced wit hin three years after
the Plan's cl aim review procedures have been exhaust ed.




                     You and the Plan may have other voluntary alternative dispute resolution options,
                     such as mediation. One way to find out what may be available is t o contact your
                     local U.S. Department of labor office and your state insurance regulatory agency.

                     You have the right to bring an action under section 502(a) of the Employee
                     Retirement Income Security Act of 1974, as amended (ERISA), 29 U.S.C. §1132(a),
                     following an adverse benefit determination of final review.
        Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 16 of 26




                                       If you receive a balance bill for services provided to you from a facility that
                                      represents ineligible charges and not your co-pay, deductible, or co-insurance
                                   amount, please follow the steps as outlined below:



                                         TPA                              ELAP                         PROVIDER




                                                                                                         Provider May Continue
                                                                                             .-..r---•        t o Bill Patient




1.   If you receive a balance bill for an amount that exceeds your patient responsibility, forward it on to ELAP via:


         ~ Phone: (800) 977-7381 Mond ay- Friday                  1:1   Fax: (888) 560-2447
              A live representative is available 9am- 7pm EST           An ELAP fax sheet is available on the next page
              If a representative is not available, leave a message for ~ Mail: 1550 Liberty Ridge, Suite 330
              next day call back                                                Wayne, PA 19087
         @    Email: balancebills@elapservices.com



2.   ELAP will confirm that they have received your balance bill, and will send you the Attorney Client
     Representation Agreement (ACRA) and HIPAA Release forms to sign. At th is time ELAP will also assign a
     Claims Exa miner to work on your case.

3. Sign all form s and return them to ELAP as soon as possible. ELAP's attorneys cannot begin to defend your
     case without the signed ACRA and HIPAA Release forms.

4. Once ELAP has rece ived all signed re lease forms, an attorney will be assigned to your case. The attorney
     will communicate with the facility on your behalf and work toward s resolving the balance bill.

5. The provider may continue to balance bill you. This is within the provider's legal rights. Continue to contact
     ELAP each time you receive a bill, phone call, or other provider contact. Please note that it is important
     that your out-of-pocket requirements are paid as soon as possible. An outstanding patient portion can
     slow the defense process.
                   Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 17 of 26



                                                                                                    Balance Bill Fax/Email Cover Page



                                                                         @       Email : balancebills@elapservices.com                                1•1
                                                                                                                                                       13
                                                                                                                                                          Fax Number: (888) 560-2447


     ...DATE                                                                                   : TOTAL
         .......... .... ................... ......................................................           NO ......
                                                                                                    ............... OF..........
                                                                                                                         PAGES   ..... (I.....
                                                                                                                                           nc lu di ng Cove r )
                                                                                                                                               ...... .. .......... ... ·· ··· ············· ·········· ··
      FROM                                                                                       : PHONE:


    REMINDER -ONLY FAX BILLS THAT HAVE BEEN AUDITED BY ELAP SERVICES. CONTACT YOUR BENEFITS DEPARTMENT WITH ANY QUESTIONS.

    : MEMBER NAME
    : PATIENT NAME
    : COMPANY/GROUP#
    ............................................. ........................................ ...................       ~   .............. .................... ................ ......................... ..
    : MEMBER/PATI ENT       :
    : CONTACT IN FORM ATION : PHONE - WORK
                                                     : PHONE - CELL
    ·············································
    .                                             ... .................................................. ............ ...... .... .. ...... .. .. ............................ ...................... .
     ...............................................: FAX      NUMBER
                                                       ....... ........................... .. ...... ................... ..... . ········ ............ ... ............ .... ...................... .
    :............................................. :.. EMAIL
                                                       .............................................................. .... .... ................. ..................... ......... ..... ......... ....
    : PREFERRED METHOD OF
    : CONTACT
    : FACILITY
    ..... ........ ........................................ ... ... .................................. .. ...................... ......................... .... ... ............................. ....
,   : DATE OF SERVICE
I   : COMMENTS

    IMPORTANT
    This facsimile t ransmission contains confidential information, some or all of which may be protected health information as defined by the federal Health
    Insurance Portability & Accountability Act (HIPAA) Privacy Rule. This transmission is intended for the exclusive use of t he individual or entity to whom it
    is addressed and may contain information that is proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If you are not
    the intended recipient (or an employee or agent responsible for delivering t his facsimile transmission to the intended recipient), you are hereby notified
    that any disclosure, dissemination, d istribution or copying of this information is strictly prohibited and may be subject to legal restriction or sanction.
    Please notify the sender by telephone (number listed above) to arrange the return or destruction of the information and all copies.
       Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 18 of 26




                              When members send in their first balance bill, they will receive two
                            forms from the Claims Examiner that must be signed and returned to
                        ELAP before any defense of a balance bill can begin. The first of these two
                   forms is the Attorney Client Representation Agreement (ACRA). By signing the
             ACRA, members give their assigned attorney permission to respond to any balance bills
     on their behalf and defend the Plans payment as full and final. The second document is the
  HIPAA Release Form, which gives the attorney permission to view the member's private health
information relative to the claim being balance billed.


It is crucial that members sign and return both of these documents as soon
as possible. Their attorney cannot begin the defense process without a
signed and returned ACRA and HIPAA Release Form. Unreturned forms will
result in a delay of the defense process.
             Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 19 of 26



                                                                                                           Sample ACRA
')
     SAMPLE ATTORNEY-CLIENT REPRESENTATION AGREEMENT

     This Attorney-Client Representation Agreement (the "Agreement") confirms the terms and conditions upon which
     Sample Attorney (the "Firm") will provide legal services to Sample Client (the "Client") as a client of the Firm. The parties
     to this Agreement are the Firm and the Client. This Agreement sets forth the scope of the Firm's engagement as legal
     counsel to the Client and confirms that we are in mutual agreement with respect to the same. This Agreement will not
     t ake effect, and the Firm will have no obligation to provide legal services to Client, until Client returns a signed copy of
     this Agreement. Client understands and acknow ledges that Client has the choice not to hire the Firm to represent Client
     in this matter, and in such event, the Firm will not represent the Client.

     The Client retains and employs the Firm to represent th e Client's interests w ith respect to certain medical bills from
     Sample Provider ("M edical Provider"), which is a hospital and/or medical facility whose medical bills were audited by
     ELAP Services, LLC (" ELAP") on behalf of Client's healthcare plan. This representation does not include representing th e
     Client for physicia n bills or other medical bills that were not audited by ELAP, and the Firm specifically does not represent
     Client for any such medical bills that were not audited by ELAP. ELAP is a co-fiduciary of Client's healthcare Plan.

     The Firm's lega l fees and expenses for th e representati on of Client are paid by ELAP. The Client will never owe the Firm
     any money for legal fees or expenses. Client acknowledges th at if not already paid, the Client may owe a co-pay and/
     or deductible amount to the Medical Provider as reflected on the Explanation of Benefits document(s) related to the
     medical bill(s) at issue.

     The Firm employs several attorneys, w ho collectively hold active licenses to practice law in a majority of the states.
     Due to certain state bar rules or any other reason as determined by the Firm, it may become necessary fo r the Firm
     to associate attorneys and/or law firms that are not employed by the Firm. The Firm is hereby authorized t o associate
     outside attorneys and/or law firm(s) to assist the Firm in representing the Client. Any such other outside attorneys and/
     or law firm(s) th at are associated by the Firm to assist in th e representation of the Client shall also be bound by this
     Agreement. Client will never owe any money for legal fees or expenses to any attorn ey or law firm associated by the Firm
     to assist in th e representation of Client.

     As it relates to medica l care that is th e subject ofthis Agreement, reimbursement to the Medical Provider has been
     calculated based on the Allowable Claim Limit as defined in the Client's applicable hea lth benefit plan . The Medical
     Provider may claim that the Client, ELAP, th e Client's health benefit plan, and/or the third party administrator
     owe additional payment to the M edical Provider. It is the position of the Firm that the Medical Provider has
     been paid fair and reasonable reimbursement for the medical care and services rendered to Client upon
     the Medical Provider's receipt of the monies owed to it as described in the Explanation of Benefits for
     the medical care at issue. Although Client has the option to appeal the payment determination made
     by Client's health benefits plan, the Firm does not intend to pursue such appeal on behalf of Client,
     and Client hereby acknowledges and agrees with that course of action by the Firm. If Client wishes to
     pursue such an appeal to the Client's health benefit plan, Client may opt to do that without th e
     assistance ofthe Firm. Client's health benefits Plan provides a procedure for appeal
(    directly by the Medical Provider at issue. The Firm will encourage the Medical
     Provider to appeal to the health benefit Plan for additional payment.
        Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 20 of 26




                                    Client hereby understands and acknowledges that the Firm currently represents
                                   ELAP and expect s to continue to represent ELAP on an on-going basis. Client hereby
                                understands and acknowledges that the Firm may also represent the Client's health
                            benefit Plan and/or the third party administrator that administers the Client's health benefit
                        plan. In addition to representing the Client, the Firm may also jointly represent ELAP, the Client's
                  health benefit plan, and/or the third party administrator. Such joint representation may include claims
           made against any number of those entities by the Medical Provider regarding reimbursement for the medical
     treatment at issue in the Firm's representation of Client. The Medical Provider may seek to claim or otherwise
   suggest that a conflict of interest exists by the Firm's joint representation of these various parties regarding this
 matter. To the extent that any perceived conflict may exist relating to the Firm's joint representation of multiple parties
in this matter, Client hereby waives any such conflict. Client hereby understands that this waiver is voluntary, and may be
revoked at any time in writing signed by th e Client and delivered to the Firm.

The Client shall have the right to termin ate and discharge the Firm at any time. The termination or discharge of the Firm
must be in writing. In such event, the Client authorizes the Firm to make and retain a duplicate copy of the Client's fil e.
In addition, the Client agrees that the Firm may withdraw from representing the Client upon w ritten notice sufficient to
enable the Client to retain new counsel. Without limitation, the Firm can withdraw as counsel: (1) if the Firm decides to
cease the practice of law; (2) in the event that the Client does not provide reasonable cooperation in the matter; or (3)
for any reason authorized by the applicable ru les of Professional Conduct.

This Agreement correctly sets forth th e Firm's and Client's understanding of the scope of the services to be rendered to
Client by Firm. No variance, change, modification or augmentation of this Agreement shall be effective unless and until
confirmed in writing, signed by the Firm and the Client, and making express reference to this Agreement. This document
embodies the who le agreement of the parties. There are no promises, terms, conditions or obligations other th an those
contained herein, and this contract shall supersede all previous communications, representations, or other agreements,
either verbal or written, between the Firm and the Client. Client understands and acknowledges that at any time,
Client is permitted to seek the advice of other counsel of Client's choice in respect to this Agreement and/or the Firm's
representation of Client in this matter.




                                                                 This Agreement is hereby agreed to and entered by Client.




                                                                                                                Sample Client




                                                                         Client's Best Telephone Number(s) for Firm Contact
         Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 21 of 26



                                                                              Sample HIPAA Release Form


TO WHOM IT MAY CONCERN,

Re:   Sample Plan (the Plan)

      Patient: Sample Patient

      For: All Medical Bills for the facility/hospitallisted above



I am represented in this matter by t he law firm of Sample Firm. Please direct all future co rrespondence to t hem at:

      Sample Firm, 1180 Rosewood Drive St., Suite 2900, Boston, MA 1234

      Phone: (555) 048-7221

Furthermore and as regards t he potential necessity for my attorney to see my " Protected Health Information" (or    "PHI'~   as defined in
45 CFR § 160.103, which is part of the Standards for Privacy of Individually Identifiable Health Information, 45 CFR Parts 160 and 164,
subparts A and£, (the "Privacy Standards") set forth by the U.S. Department of Health and Human Services (" HHS") pursuant to the
Health Insurance Portability and Accountability Act of 1996, as amended ("HIPAA")); I do authorize Sample Provider to release this
PHI to, and discuss it w ith, my attorney at Sampl e Firm.

However, this letter hereby revokes any waiver of my HIPAA privacy rights as obtained by Sample Provider and also revokes any
previous HI PAA authorizations that would enable Sample Provider to disseminate any of my confidentia l medical records and/or PHI,
to any third party other than my attorney, my employee health plan, or thi rd party administrator of my employee health plan.

Thank you and sincerely,




Sample Member




Date of Birth




Social Security Number




cc: Sample Firm
           Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 22 of 26




    Your Client Relationship Manager will send you monthly reporting.
    This report contains the following information:

      •    Summary of your Plan's monthly, annual and overall program
           performance including: number of claims audited, billed charges,
           audit allowance, ELAP fee, total cost to Plan, and savings.

      •    Appeals Summary showing the total number of appeals and additional allowances paid, if any.

      •    Balance Bill Summary showing the number of bills received, opened, closed and reopened during the
           month along with their dollar amount. Additionally, the summary reflects any claims that may be in
           collections, litigation or have had a credit impairment.

    Your Client Relationship Manager is available to discuss any questions or concerns you have regarding this
    monthly and will reach out to you monthly or at your direction to review your Plan's performance and
    operations.

    A sample end of the month report follows.
(
             Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 23 of 26



                                                                                       Sample EOM Report
RES U LTS REPORT FOR JUN E 2 01 4
SAMPLE C LI EN T G RO U P




                                                                                                  *Values represent sample information


                                                                Audit Program
                  #Audits   Total Billed    Audit Allowance     ELAP Fee      Total Plan Costs       Savings,$         Savings,%
   June 2014         16        $22,243.43         $4,989. 17      $2,665.50           $7,654.67        $14,588.76            65.59%
 2014 (May YTD)     118       $894,369.71       $181,660.80      $99,992.80         $281,653.60       $612,716.11            68.51%
      2013          259     $1,756,660.49       $414,334.34     $204,696.13         $619,030.47     $1,137,630.02            64.76%
      2012          242     $1,619,802.89       $412,301.31     $191,842.33         $604,143.64     $1,015,659.25            62.71%
      Total         635     $4,293,076.52     $1,013,285.62     $499,196.76       $1,512,482.38     $2,780,594.14            64.77%




                                                               Direct Contracts
                  #Audits   Total Billed    Audit Allowance     ELAP Fee      Total Plan Costs      Savings,$          Savings,%
     2013           19       $165,653.80         $80,191.89     $12,110.10          $92,301.99        $73,351.81             44.28%
     2012           13       $105,169.63         $25,776.68      $4,419.57          $30,196.25        $74,973.38             71.29%
     Total          32       $270,823.43        $105,968.57     $16,529.67         $122,498.24       $148,325.19             54.77%




                                                          Single Patient Contracts
                  #Audits   Total Billed    Audit Allowance     ELAP Fee      Total Plan Costs      Savings,$          Savings,%
  June 2014         1          $3,696.75          $2,587.73        $221.81           $2,809.54           $887.21             24.00%
2014 (May YTD)      3         $24,585.27         $14,373.75      $1,475.12          $15,848.87         $8,736.40             35.54%
     2013           7        $150,733.67        $107,152.69     $13,336.23         $120,488.92        $30,244.75             20.07%
     2012           7        $103,848.29         $67,058.35      $5,672.52          $72,730.87        $31,117.42             29.96%
     Total          18       $282,863.98        $191,172.52     $20,705.68         $211,878.20        $70,985.78             25.10%
    Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 24 of 26




    APPEALS SUMMARY                         1ST   APPEAL     2N° APPEAL

    Total Appeals Received                           12            0

    Appeals Received in June 2014                     3            0

    Closed Appeals                                    7            0

    Total Additional Allowance Paid                $443.33        $0.00




    BALANCE BILL SUMMARY                    TOTAL# OF BB     TOTAL$ OF BB

    Open Balance Bills as of 5/31/2014               46           $537,576.67

    Balance Bills Received in June 2014               9           $210,131.42

    Balance Bills Reopened                            1            $19,574.22

    Balance Bills Closed in June 2014                 5            $14,508.39

       Closed Inactive in June 2014                   3            $14,177.30

       Closed Settled in June 2014                    2                $331.09

    Open Claims as of 6/30/2014                      51           $752,773.92

    Claims in Collection as of June 2014             19           $419,086.24

       Credit Impairments as of June 2014             2            $42,437.51

    Claims in Litigation as of June 2014              0                   $0.00




(
                  Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 25 of 26




    A PROVI DER IS STATING THAT THEY DO NOT ACCEPT MY INSURANCE, W HAT DO I DO?
    It is likely that they do not recognize the Physicians On ly logo on the ID card. Explain that you have health benefits and request
    that they call your TPA to verify your benefits-the number is on your ID card. If you are still having difficulties call your TPA for
    assistance.

    COULD THE PROVI DER ASK M E TO PAY FOR M Y PROCEDURE U PFRONT?
    The hospital performing your medical procedure may request money from you upfront however you as the Patient are only
    responsible for your co-pay, co-insurance and deductible. To confirm this dollar amount, contact your TPA. You can also refer to
    your Employee Benefit Booklet in the SCHEDULE OF BENEFITS. The only out-of-pocket that you should pay upfront is your co-
    pay. Your deductible and co-insurance is determined once the hospital has sent their bill to your TPA. This amount will be listed
    on your Explanation of Benefits.

    WHAT IF THE PROVIDER ASKS M E TO PAY MORE THAN MY OOP?
    Your benefits Plan does not require you to pay anything upfront outside of your co-pay, co-insurance or deductible. If the
    provider will not perform your treatment without money being paid upfront outside of your personal responsibility, contact
    your TPA immediately and have a your TPA Representative speak to the provider.

    I' VE BEEN BALA NCE BILLED; WILL M Y ACCOUNT BE PUT INTO COLLECTIONS?
    Each provider treats their billing practices differently. When a provider sends a bill to a collection agency, it does not
    necessa rily mean that it was reported to any credit reporting agency impacting your credit score. This mea ns that the provider
    has ceased their collection efforts within the hospital billing department and sent your bill to an outside vendor to attempt to
    collect the alleged balance due. If you receive a collection notice, please send it to ELAP right away. The collection notice will
    clearly st ate that you have 30 days to respond and dispute th e debt and it must be sent to ELAP in a timely manner so that the
    attorney has enough time to respond on your behalf. It is very important to remember that if your bill is sent to collections,
    once the collection agency is made aware th at you are represented by an attorney they are no longer, by law, permitted to
    communicate with you in any way other than continued mail notices. Please contact ELAP immediately if you continue to be
    contacted by the collection agency.

    W HY IS THE PROVI DE R CE NTER STI LL CALLING M E?
    The provider is within their legal rights to attempt to contact you by telephone, but there is no reason for you to speak to
    them. If you do speak to a representative, t ake their name and their phone number and rel ay th at information to your
    assigned ELAP Claims Examiner.

    HOW LO NG W ILL TH E PROVIDER CONTINUE TO BILL M E?
    Providers have different collection practices. Please be assured that ELAP will continue to support you throughout
    this process. It is important that you send ELAP all correspondence that you receive in a timely manner.

    AM I EV ER GOING TO BE RESPONSIBLE TO PAY THE BALA NCE?
    No. You've paid your responsibility in th e form of co-pay, deductible, and co-insurance. Your attorney will
    continue to defend this bill through resolution.

    WHAT IF I NEED ADDITIONA L TREATM ENT AT THIS HOSPITAL/SURGE RY CENTER? WILL TH EY
    TU RN M E AWAY?
    It has not been HAP's experience to have a provider turn away a member due to balance
(   billing. If you encounter any admissions issues, please call your TPA right away so
    that ELAP and your TPA can work together to reso lve the issue.
        Case 2:17-cv-01245-JNP-EJF Document 104-4 Filed 08/19/19 Page 26 of 26




(   J
